Citation Nr: 0931043	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.  He died in October 2006.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for entitlement to service connection for 
the Veteran's cause of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in October 2006.  The Veteran's death 
certificate listed the immediate cause of his death as 
abdominal aortic aneurysm (AAA) due to (or as a consequence 
of) coronary artery disease due to (or as a consequence of) 
hypertension due to (or as a consequence of) post-traumatic 
stress disorder (PTSD).

3.  At the time of his death, the Veteran was service-
connected for PTSD, rated as 50 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as zero percent disabling.  

4.  Competent and persuasive evidence of record indicates 
that the Veteran's service-connected PTSD was as likely as 
not a contributory cause of his death from AAA, coronary 
artery disease, and hypertension.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a disability incurred in service did contribute to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1154, 1310 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.300, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).
Factual Background and Analysis

The appellant and her representative contend that the 
Veteran's service-connected PTSD was a contributory cause of 
his death.

Service personnel records detail that the Veteran had a 
military occupational specialty (MOS) of Light Weapons NCO 
(Non-Commissioned Officer) and was a member of the 330th 
Infantry as well as 394th Infantry.  The Veteran participated 
in battles and campaigns in Normandy, northern France, 
Ardennes, and Rhineland during active military service.  

Post-service VA examination reports, VA treatment records, 
and private treatment records dated from 1969 to 2005 show 
that the Veteran received treatment for arteriosclerotic 
heart disease, hypertension, and PTSD.

In a May 1969 statement, J. U., M.D., a private physician, 
listed diagnoses including arteriosclerotic heart disease and 
anxiety state.  He further detailed that the Veteran had two 
myocardial infarctions in October 1966 and July 1968 as well 
as a history of arteriosclerotic heart disease.

A September 1969 VA examination report showed findings of 
history of myocardial infarction on EKG, duodenal ulcer, and 
istrogenic hypoprothrombinemia.  A special neuropsychiatric 
examination listed a diagnosis of psychoneurotic reaction, 
anxiety reaction, chronic, secondary to cardiac disability. 

In a January 1974 statement, J. U., M.D., listed diagnoses of 
arteriosclerotic heart disease with coronary insufficiency, 
old posterior myocardial infarction (2), and post-operative 
state left herniography.  

In a May 1974 examination report, B. M. M., M.D., diagnosed 
arteriosclerotic heart disease with recurrent posterior 
myocardial infarction.

A July 1974 VA examination report showed findings of 
arteriosclerotic heart disease and moderate, essential 
hypertension.  It was also remarked that the Veteran had some 
chronic anxiety secondary to his heart disease.  

In treatment notes dated in April 2000, June 2001, and April 
2002 from Counseling Consortium for PTSD, E. D. A., Ph.D. 
indicated that the Veteran's PTSD symptoms had appeared 
throughout all aspects of his life.  

VA treatment notes dated in April 2000 show the veteran's 
initial outpatient evaluation for his PTSD symptomatology.  
Additional VA treatment records dated from 2000 to 2002 show 
continued treatment and group therapy for PTSD as well as 
moderate to severe combat PTSD.  VA PTSD examination reports 
dated in August 2000, March 2001, and December 2001 reflect 
diagnoses of PTSD with mild to moderate symptoms.  

In a November 2001 statement, M. D., M.D., a private 
physician who later signed the Veteran's death certificate, 
discussed the Veteran's recent formal diagnosis of PTSD as 
well as his history of heart problems since 1966.  He opined 
that one would associate the Veteran's PTSD with longstanding 
hypertension.  He indicated it would be very likely to expect 
that the stress load heavily contributed to his hypertension 
and subsequent to the complicating end points of vascular 
disease in the aorta and the coronary tree. 

In an August 2002 statement, J. U., M.D. (now retired), 
indicated he was the Veteran's family physician from 1957 to 
1987 and noted that his primary problems were hypertension, 
hypercholesterolemia, and stress.  It was noted that after 
the Veteran suffered two myocardial infarctions, history 
revealed he had stress related problems dating back to combat 
experiences during World War II.  The retired physician 
opined that these periods of stress more likely than not 
aggravated or caused his heart condition.   

In a February 2003 VA PTSD examination report, the examiner 
listed diagnoses of PTSD and major depressive disorder. 

In a March 2003 statement, M. D., M.D., noted that the 
Veteran was a longstanding patient with significant high 
blood pressure, coronary artery disease, and aortic 
atherosclerosis.  He opined that it was more likely than not 
that the Veteran's PTSD precipitated his heart problems.  

Additional VA treatment notes dated from 2003 to 2005 
detailed that the Veteran continued to treatment for PTSD as 
well as participation in PTSD group therapy.  A July 2005 VA 
Mental Health physician's treatment record reflected 
assessments of PTSD, cognitive disorder NOS (rule out 
dementia), and mood disorder due to medical condition. 

In a January 2005 VA medical examination report, a VA 
physician diagnosed hypertension and arteriosclerotic heart 
disease.   It was noted that the Veteran was formally 
diagnosed with PTSD five years ago although he stated he had 
symptoms relating to PTSD prior to that period.  The 
physician specifically noted that PTSD was known to 
predispose patients to hypertension and arteriosclerotic 
heart disease.  He indicated that if it was established that 
the Veteran had PTSD immediately after leaving service, then 
his hypertension and heart disease were at least as likely as 
not secondary to PTSD.  However, he also reported that if it 
was confirmed that his PTSD only occurred five years ago, 
then his hypertension and heart condition were less likely 
than not due to PTSD. 

A VA PTSD examination report dated in January 2005 reflected 
a diagnosis of PTSD with symptomatology noted to be unchanged 
since his last psychiatric examination in 2003.

The Veteran's death certificate, executed by M. D., M.D., 
lists the immediate cause of his death in October 2006 as 
abdominal aortic aneurysm (AAA) due to (or as a consequence 
of) coronary artery disease due to (or as a consequence of) 
hypertension due to (or as a consequence of) PTSD.

At the time of his death, the Veteran was service-connected 
for PTSD, rated as 50 percent disabling; tinnitus, rated as 
10 percent disabling; and bilateral hearing loss, rated as 
zero percent disabling.  

In a March 2007 VA medical opinion, P.M., Ph.D., a VA 
clinical psychologist, discussed her review of the Veteran's 
claims file.  She opined, based on a review of the record and 
what she knew about the impact of chronic stress on the 
autonomic nervous system and the resulting medical problems, 
including hypertension and heart disease, it appeared at 
least as likely as not that the Veteran's PTSD would be a 
contributing factor to his heart condition and his 
hypertension. 

In a May 2007 VA medical opinion, B. B. M., M.D., a physician 
with a specialty in endocrinology, reviewed the claims file 
and included a short discussion of the Veteran's medical 
history.  The physician opined that it was less likely than 
not that the Veteran's service-connected PTSD caused or 
contributed to the cause of his death, which was a ruptured 
aortic aneurysm.  He based his opinion on the fact that there 
is no objective medical evidence in peer review journals to 
suggest PTSD contributes to cardiovascular disease and, in 
this case, peripheral vascular disease, most notably 
abdominal aortic aneurysms.  

In July 2008, the appellant's representative submitted a 2007 
prospective study from the American Medical Association (AMA) 
reprinted in Arch Gen Psychiatry concerning PTSD symptoms and 
coronary heart disease.  The results of data from that study 
were noted to suggest that prolonged stress and significant 
levels of PTSD symptoms may increase the risk for coronary 
heart disease in older male veterans.  The Board notes that a 
medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).

In this case, it is uncontroverted that the Veteran was rated 
as 50 percent disabling for PTSD at the time of his death.  

In view of the totality of the evidence, including the 
documented post-service treatment for PTSD, heart disease, 
and hypertension, the multiple VA and private medical 
opinions, and the AMA medical study evidence of record, the 
Board has determined that the Veteran's service-connected 
PTSD is as likely as not a contributory cause of his death.  
Consequently, the Board concludes that in this case, as it 
now stands, the evidence of record is at least in relative 
equipoise as to whether the Veteran's PTSD was a contributory 
cause of his death from AAA, coronary artery disease, and 
hypertension.  Resolving all reasonable doubt in favor of the 
appellant, the Board finds that service connection for the 
Veteran's cause of death is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


